          Case 1:20-cv-11075-NRB Document 35 Filed 01/21/21 Page 1 of 6


                                 DUNNEGAN & SCILEPPI LLC
                                       ATTORNEYS AT LAW
                                      437 MADISON AVENUE
                                  NEW YORK, NEW YORK    10022

                                                                            212-332-8300
                                                                            212-332-8301 TELECOPIER


                                        January 20, 2021

Via ECF

Hon. Naomi Reice Buchwald
United States District Judge
Daniel Patrick Moynihan
  United States Courthouse
500 Pearl Street
New York, NY 10007-1312

                                    Re: Mattel v. GoodMeNow
                                       20-cv-11075 (NRB)

Dear Judge Buchwald,

       We represent plaintiff Mattel, Inc. (“Mattel”). We are writing in response to your request

during the January 19, 2021, telephone conference for additional information concerning defendants’

PayPal accounts. The bottom line is that PayPal has advised both parties today in an email that:

       “As a result of PayPal’s independent restriction on the 11 accounts, no amount of funds
       could currently be withdrawn from the accounts by the defendant even if the TRO was
       lifted today. The funds in the accounts would be available to the defendant for use
       toward payment of consumer refunds only.” (Exhibit 11)

I.     Restraints on Defendants’ PayPal Accounts

       For “high risk” accounts, PayPal imposes “reserves” that PayPal determines in its

discretion and which it can change at any time upon notice. PayPal’s form of merchant

agreement on PayPal’s website, a copy of which is annexed as Exhibit 1, provides:

       “11.    Reserves and other Protective Actions.
          Case 1:20-cv-11075-NRB Document 35 Filed 01/21/21 Page 2 of 6

Hon. Naomi Reice Buchwald
January 20, 2021
Page 2

        If, in our sole discretion, we believe there may be a high level of risk associated with you,
        your PayPal account, your business model, or your transactions we may take certain
        actions in connection with your Account and/or your use of the PayPal services.

        a. Reserves. PayPal, in its sole discretion, may place a Reserve on funds held in your
        PayPal account when PayPal believes there may be a high level of risk associated
        with your Account. If PayPal places a Reserve on funds in your PayPal account, they
        will be shown as ‘pending’ in your PayPal Balance. If your PayPal account is subject
        to a Reserve, PayPal will provide you with notice specifying the terms of the reserve.
        The terms may require that a certain percentage of the amounts received into your PayPal
        account are held for a certain period of time, or that a certain amount of money is held in
        reserve. PayPal may change the terms of the Reserve at any time by providing you with
        notice of the new terms.

        b. Additional Actions. We may take other actions we determine are necessary to protect
        against the risk associated with your PayPal account including requesting additional
        collateral from you such as a letter of credit or a personal guarantee. PayPal may contact
        your customers, on your behalf, in the event that PayPal is investigating potential fraud.”
        (Emphasis added.)

        In response to the TRO, PayPal disclosed records concerning eight accounts that as of

January 7, 2021, contained the gross balance of $2,768,898, but an excess over the “rolling

reserve” of only $546,959.09. These records are attached as Exhibits 2 through 9, and

summarized below.

 Ex.       Account Number                 Email            Balance     Roll. Reserve  Excess
   2                   1866        Yostep@163.com         $378,770.40   $312,464.67 $66,305.73
   3                   4850        Yowishes@163.com       $271,272.67   $241,171.31 $30,101.36
   4                   9272        yougoodplus@163.com $1,372,468.88 $1,174,833.94 $197,634.94
   5                   3523        Yojudy@126.com         $159,660.69   $115,200.78 $44,459.91
   6                   5028        Yodate@126.com         $100,188.25    $19,405.25 $80,783.00
   7                   4250        yoloya@sina.com        $200,645.89   $174,177.09 $26,468.80
   8                   0459        Yocute@126.com         $169,340.38    $95,735.93 $73,604.45
   9                   7309        yohoke@sina.com        $116,551.76    $88,950.86 $27,600.90
                                   admin@callliving.net
                                   Total                $2,768,898.92 $2,221,939.83 $546,959.09

        Last night, I spoke with Clete Samson, Esq., outside counsel for PayPal. He advised me

that the amount of the “rolling reserve” was subject to change, day by day, and that PayPal

asserts a “security interest” in the “rolling reserve.”
          Case 1:20-cv-11075-NRB Document 35 Filed 01/21/21 Page 3 of 6

Hon. Naomi Reice Buchwald
January 20, 2021
Page 3

       Earlier today, we received an e-mail from Mr. Samson, a copy of which is annexed as

Exhibit 10. The e-mail provides:

      “For your awareness in relation to your underlying civil case, I have attached a
      spreadsheet which shows the 11 PayPal accounts that are currently restricted by
      PayPal. The first 8 accounts listed on the spreadsheet were restricted on or about January
      7, 2021 as a result of the TRO issued in your civil case. A later search by PayPal revealed
      the additional three accounts and those accounts were restricted on or around January 12,
      2021. All 11 accounts listed on the spreadsheet are restricted pursuant to the TRO in your
      case as well as pursuant to PayPal’s User Agreement based on its own independent
      analysis of the dispute activity and risk associated with the 11 accounts.

      The attached spreadsheet contains a column that shows the total account balance in each
      of the 11 accounts as of this morning, January 20, 2021. The second column shows the
      ‘available balance’ in the accounts which is the amount of funds in the accounts that are
      NOT subject to PayPal’s rolling reserve. Please again understand that all 11 accounts are
      restricted both (1) as a result of the TRO entered in your civil case and (2) independently
      by PP pursuant to its own independent review of dispute activity and risk analysis related
      to the underlying accounts. Put differently, even if the TRO is lifted in your underlying
      case, the 11 accounts may continue to be restricted by PayPal’s risk assessment team
      pursuant to the express terms of its User Agreement with the account holder.

      Please let me know if you have any questions.”

The attachment to the e-mail, Exhibit 10, shows that the eleven accounts have a total balance of

$4,568,585.56 and that only $1,691,834.07 is not subject to a “rolling reserve.”

       I then requested clarification of the meaning of the word “restriction” in Mr. Samson’s e-

mail. Mr. Samson responded in an e-mail, a copy of which is marked as Exhibit 11, stating:

       “To be clear and in response to the questions posed below:

       As a result of PayPal’s independent restriction on the 11 accounts, no amount of funds
       could currently be withdrawn from the accounts by the defendant even if the TRO was
       lifted today. The funds in the accounts would be available to the defendant for use
       toward payment of consumer refunds only.”

In other words, PayPal is saying that, at this moment, it would assert a security interest in the

entire account balances and not release any money to any defendant, even in the absence of a

TRO. We think that this spells the end of defendants’ application.
         Case 1:20-cv-11075-NRB Document 35 Filed 01/21/21 Page 4 of 6

Hon. Naomi Reice Buchwald
January 20, 2021
Page 4


II.    Plaintiff’s Potential Recovery

       Defendants’ admission that they sold $700,000 of the “Day of the Dead” Barbie dolls

makes and proposed attachment of $2.8 million – free and clear of PayPal’s security interest –

reasonable.

       Except in “extenuating circumstances,” treble damages are available as of right,

under 15 U.S.C. § 1117(b), in trademark counterfeiting cases.

       “(b) TREBLE DAMAGES FOR USE OF COUNTERFEIT MARK

       In assessing damages under subsection (a) for any violation of section 1114(1)(a) of this
       title or section 220506 of title 36, in a case involving use of a counterfeit mark or
       designation (as defined in section 1116(d) of this title), the court shall, unless the court
       finds extenuating circumstances, enter judgment for three times such profits or damages,
       whichever amount is greater, together with a reasonable attorney’s fee, if the violation
       consists of—

               (1) intentionally using a mark or designation, knowing such mark or designation
               is a counterfeit mark (as defined in section 1116(d) of this title), in connection
               with the sale, offering for sale, or distribution of goods or services;

“In assessing profits the plaintiff shall be required to prove defendant’s sales only; defendant

must prove all elements of cost or deduction claimed.” 15 U.S.C. § 1117(a).

       Statutory damages under 15 U.S.C. § 1117(c), currently up to “$2,000,000 per counterfeit

mark per type of goods or service,” provide an additional remedy. Cases granting the maximum

amount of statutory damages for willful infringements, currently $2,000,000, are not uncommon.

See e.g. Innovation Ventures, LLC v. Ultimate One Distrib. Corp., 176 F. Supp.3d 137, 169–70

(E.D.N.Y. 2016)($10 million); Philip Morris USA Inc. v. ABC Chinese Food, Inc., No. 08-CV-

4336(BMC), 2009 WL 4067997, at *1 (E.D.N.Y. Nov. 18, 2009)($2 million); Phillip Morris

USA Inc. v. Marlboro Express, No. CV-03-1161 (CPS), 2005 WL 2076921, at *6 (E.D.N.Y.

Aug. 26, 2005)($4 million).
         Case 1:20-cv-11075-NRB Document 35 Filed 01/21/21 Page 5 of 6

Hon. Naomi Reice Buchwald
January 20, 2021
Page 5

       Defendants’ admission that they sold about $700,000 of the “Day of the Dead” Barbie

dolls without knowing that BARBIE® is a trademark is not believable. Mattel Inc. v. Jcom Inc.,

No. 97 Civ. 7191 (SS), 1998 WL 766711, at *4 (S.D.N.Y. Sept. 11, 1998)(“The Court concludes

that—by any measure—that the world-known BARBIE is a ‘famous’ trademark under the

Federal Anti–Dilution Act, 15 U.S.C. § 1125(c).”).

III.   The Effect of the TRO

       The TRO does not prevent defendants from accepting funds through PayPal. (Dkt. 19 at

2/4)

       Defendants’ unsupported assertion that the TRO has put them out of business because they

could not withdraw funds, from January 7, 2021 to the present, is not plausible. Defendants,

which have only been in business since December 2019, opened each the subject PayPal

accounts in either May or June 2020. Since then, the documents attached as Exhibits 2 through 9

demonstrate that defendants withdrew from these PayPal accounts more than $15 million, as

summarized in the following table.

       Ex.        Date open    1/7 Balance      Total Receipts       Withdrawn
        2          6/2/2020   $378,770.40       $2,196,930.93
        3          6/2/2020   $271,272.67       $3,446,668.15
        4         5/18/2020 $1,372,468.88       $4,868,206.76
        5          6/2/2020   $159,660.69       $2,713,529.02
        6          6/2/2020   $100,070.70       $1,339,057.63
        7          6/2/2020   $200,645.89       $1,863,529.08
        8          6/2/2020   $169,340.38       $1,520,042.02
        9          6/2/2020   $116,551.76         $743,300.69

       Total                   $2,768,781.37 $18,691,264.28 $15,922,482.91


       Especially in light of defendants’ disclosure during the conference on January 19, 2021,

that they had sales of unauthorized BARBIE® products of $700,000, modifying the existing
          Case 1:20-cv-11075-NRB Document 35 Filed 01/21/21 Page 6 of 6

Hon. Naomi Reice Buchwald
January 20, 2021
Page 6

order is likely to impair Mattel’s ability to enforce any judgment in this action.

                                                      Respectfully yours,


                                                      William Dunnegan

Cc: Katherine Burghardt Kramer, Esq.
    Jacob Chen, Esq.
